DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: See Applicants Arguments/Remarks dated 11/2/2020, particularly on pages 7-8 detailing the features of the presently claimed invention that distinguish over the cited art: Int. Patent Application Publication No. WO 2016/167076 to Fujino.  Claim 1 recites, “a specification section configured to specify…two or more blocks of the plurality of blocks; and…calculate for each block of the specified two or more blocks, a pixel value corresponding to the block based on pixel values of the one or more pixels included in the block; and generate a unique value based on the pixel values corresponding to the specified two or more blocks and a dispersion of the pixel values corresponding to the specified two or more blocks.”  While Fujino shows two blocks in Figure 14: SMA1 and SMA2, Fujino does not teach specifying two blocks but rather using one or the other.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697